United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1976
                       ___________________________

                  Brittany O., as Parent and Next Friend of L.

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Bentonville School District; Michael Poore, Individually, and in His Official
Capacity as Superintendent; Brad Reed, Individually, and in His Official Capacity
 as Director of Student Services; Amy Simpson, Individually, and in Her Official
     Capacity as 504 Designee as Thomas Jefferson Elementary; Tanya Sharp,
    Individually, and in Her Official Capacity as Director of Special Education

                     lllllllllllllllllllll Defendants - Appellees

                 Vista Health; Allen Morrison; Veronica Odum

                            lllllllllllllllllllll Defendants

                       Arkansas Department of Education

                      lllllllllllllllllllll Defendant - Appellee

           Tom Kimbrell; New Boston Enterprises, Inc.; Tony Wood

                            lllllllllllllllllllll Defendants

                                     Johnny Key

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________
                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                               Submitted: April 1, 2017
                                Filed: April 27, 2017
                                    [Unpublished]
                                   ____________

Before RILEY, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Brittany O. (Parent), as parent and next friend of L. (Student), appeals
following the entry of final judgment in her action asserting, as relevant, (1) a claim
for attorneys’ fees under the Individuals with Disabilities Education Act (IDEA); and
(2) substantive claims under 42 U.S.C. § 1983, the Rehabilitation Act, and the
Americans with Disabilities Act. We reverse the dismissal of the IDEA claim for
attorneys’ fees, and we otherwise affirm.

       Parent sought attorneys’ fees from the Bentonville School District (District) as
a prevailing party in a state IDEA administrative proceeding. See 20 U.S.C.
§ 1415(i)(3)(B)(i)(I) (in any IDEA action or proceeding, court may award reasonable
attorneys’ fees as part of costs to prevailing party who is parent of disabled child).
The IDEA itself contains no limitations period for this type of claim, so the district
court found that the most analogous state statute of limitations was an Arkansas
statute providing that any party aggrieved by the findings and final decision of an
officer in an administrative hearing shall have 90 days from the date of the hearing
officer’s decision to bring a civil action in a court of competent jurisdiction pursuant
to the IDEA. See Ark. Code Ann. § 6-41-216(g); Birmingham v. Omaha Sch. Dist.,
220 F.3d 850, 854 (8th Cir. 2000) (when federal statute does not provide limitations

                                          -2-
period, courts may borrow most closely analogous state statute of limitations unless
doing so would frustrate policy embodied by federal law). Because the hearing
officer’s decision was dated November 25, 2013, and Parent filed her complaint on
March 5, 2014, the district court dismissed the claim as untimely.

       We review de novo the district court’s decision to borrow a particular state
statute of limitations. See id. We have not previously determined what state statute
is most analogous in this situation, and we need not decide now, because we find
persuasive the approach taken in D.G. ex rel. LaNisha T. v. New Caney Indep. Sch.
Dist., 806 F.3d 310 (5th Cir. 2015), and McCartney C. ex rel. Sara S. v. Herrin Cmty.
Unit Sch. Dist. No. 4, 21 F.3d 173 (7th Cir. 1994). Like the Fifth and Seventh
Circuits, we conclude that whatever limitations period applies to a prevailing party’s
court action to recover IDEA attorneys’ fees, it did not begin to run until the 90-day
period had expired for an aggrieved party to challenge the IDEA administrative
decision by filing a complaint in court. Upon expiration of this period, an
administrative decision becomes final, and the parties know who is the prevailing
party. Thereafter, the parties have an opportunity to agree on the matter of attorneys’
fees, and if no agreement is reached, the prevailing party may bring an action in court,
within the applicable limitations period, seeking attorneys’ fees under the IDEA. See
LaNisha T., 806 F.3d at 319-21; Sara S., 21 F.3d at 174-76. Here, the 90-day period
for the aggrieved party--the District--to challenge the November 25 hearing officer’s
decision ended on Sunday, February 23, 2014; therefore Parent’s March 5, 2014
IDEA attorneys’-fees complaint was timely filed, even if the applicable limitations
period was 90 days.

      As to the remaining substantive claims, which all arose from Student’s transfer
during his kindergarten school year from a District school to a day-treatment facility,
we conclude that the district court did not err in determining that Parent lacked
standing to seek prospective injunctive relief against the Commissioner of the
Arkansas Department of Education, see Hughes v. City of Cedar Rapids, 840 F.3d

                                          -3-
987, 991-92 (8th Cir. 2016) (de novo review); or in determining that summary
judgment was warranted on the section 1983, Rehabilitation Act, and Americans with
Disabilities Act claims, see Malone v. Hinman, 847 F.3d 949, 952 (8th Cir. 2017) (de
novo review).1

       Accordingly, we reverse the dismissal of Parent’s IDEA claim for attorneys’
fees, we affirm in all other respects, and we remand for further proceedings consistent
with this opinion.
                                   _______________




      1
        The district court, within its discretion, also declined to exercise supplemental
jurisdiction over a state-law claim Parent had asserted. See Labickas v. Ark. State
Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam).

                                           -4-